 1

 2
                                   UNITED STATES DISTRICT COURT
 3
                                            DISTRICT OF NEVADA
 4
                                                      ***
 5
      JESSIE L. SIMS,                                        Case No. 2:19-cv-00833-JAD-DJA
 6
                               Plaintiff,                    ORDER
 7
            v.
 8
      DAVID STANTON, ET AL.,
 9
                               Defendants.
10

11
            This matter is before the Court on Plaintiff Jessie L. Sims’ Motion/Application for Leave
12
     to Proceed in forma pauperis (ECF No. 1) and Complaint (ECF No. 1-1), filed on May 15, 2019.
13
            Plaintiff has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma
14
     pauperis and submitted a complaint along with the application. The Court finds that Plaintiff’s
15
     application is incomplete. Plaintiff only indicates that he is not working and has no income, but
16
     also that he has no expenses. As a result, without any information on income Plaintiff has
17
     received in the past twelve months and any expenses, the Court cannot determine whether
18
     Plaintiff is eligible to proceed in forma pauperis. Plaintiff’s Motion/Application shall be denied
19
     without prejudice and he will be given thirty days to submit a second, completed application
20
     along with a complaint.
21
            Having concluded that Plaintiff is not entitled at this time to proceed in forma pauperis,
22
     the Court need not screen the complaint under 28 U.S.C. § 1915(e)(2)(B), which requires the
23
     dismissal of the case at any time if the Court determines that it is frivolous or malicious or fails to
24
     state a claim upon which relief can be granted or seeks monetary relief against a defendant who is
25
     immune from such relief.
26
            Based on the foregoing and good cause appearing therefore,
27

28
 1          IT IS ORDERED that Plaintiff’s Motion/Application to Proceed In Forma Pauperis (#1) is

 2   denied without prejudice as incomplete.

 3          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

 4   form application for non-inmate to proceed in forma pauperis, as well as the accompanying

 5   instruction packet.

 6          IT IS FURTHER ORDERED that Plaintiff shall have until April 14, 2020 to file a new,

 7   completed Application to Proceed In Forma Pauperis along with a complaint. In the alternative,

 8   Plaintiff may make the necessary arrangements to pay the filing fee of three hundred fifty dollars

 9   ($350) and administrative fee of fifty dollars ($50), for a total of four hundred dollars ($400),

10   accompanied by a copy of this Order. Failure to comply with this Order will result in a

11   recommendation to the District Judge that this action be dismissed.

12          DATED: March 25, 2020.

13
                                                           DANIEL J. ALBREGTS
14                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
